DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a battery cell, comprising: an anode comprising an anode current collector, a first ad-layer configured to be conductive to lithium ions and electrically insulating, and a second ad-layer configured as a protective layer and conductive to lithium ions; a separator comprising at least one of a solid polymer and a ceramic; and a cathode, wherein the first ad-layer comprises a material selected from the group consisting of amorphous carbon, boron nitride, graphene oxide, and combinations thereof.  The prior art also fails to disclose a battery comprising at least on battery cell, as described above.  Finally, the prior art fails to disclose a battery cell comprising: an anode comprising an anode current collector, a first ad-layer configured to be conductive to lithium ions and electrically insulating, and a second ad-layer configured as a protective layer and conductive to lithium ions; a separator comprising at least one of a solid polymer and a ceramic; and a cathode, wherein a coulombic efficiency of the battery cell over an initial 2000 charge/discharge cycles is greater than 99.9 percent.  The prior art specifically fails to teach the first and second ad-layers having the properties described above, wherein the first ad-layer comprises amorphous carbon, boron nitride or graphene oxide, and a battery having a coulombic efficiency of greater than 99.9 percent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722